STATE OF LOUISIANA

                                  COURT OF APPEAL

                                    FIRST CIRCUIT




                                      2021 CA 1173


                                  MELISSA CARTER


     r                                  VERSUS

V
                                   JEREMY CARTER


                                              Judgment rendered:    MAY 1 2 2022



                                   On Appeal from the
                           Twenty -First Judicial District Court
                           In and for the Parish of Livingston
                                    State of Louisiana
                                       No. 153204


                   The Honorable Jeffrey C. Cashe, Judge Presiding


    C. Glen Westmoreland                       Attorneys for Plaintiff/Appellant
    Sherman Q. Mack                            Jeremy Carter
    Matthew H. Todd
    Emily Guidry Jones
    Albany, Louisiana

    Dede Sabagh Ferrara                         Attorney for Defendant/Appellee
    Walker, Louisiana                           Melissa Carter




              BEFORE:      GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


       Defendant, Jeremy Carter, appeals the district court' s judgment granting a rule

for contempt filed by plaintiff, Melissa Carter, and ordering Mr. Carter to reimburse

Ms.   Carter for attorney fees and costs associated with the filing of the rule for

contempt. Because the judgment lacks specificity and is not a valid final judgment,

we dismiss the appeal.


                  FACTUAL AND PROCEDURAL HISTORY


       The Carters were married in 2006 and subsequently divorced in 2017.

Although no children were born of the marriage, AC, born August 7, 2002, was


adopted by the couple. Ms. Carter' s petition for divorce sought joint custody of AC

and child support. The parties ultimately agreed to the terms of a stipulated judgment

that was signed by the trial court in 2016. In pertinent part, this judgment provided:

             IT    IS    HEREBY ...       ORDERED,        ADJUDGED          AND
       DECREED that with regards to child support on behalf of [ AC],
       JEREMY CARTER shall pay all of [ AC' s] extracurricular activity
       expenses, purchase her a car and pay the notes for the car until paid in
       full, pay her car insurance, cell phone and cell phone bill, pay her non[-
         covered medical/ dental expenses, pay all school uniforms, supplies,
       all registration fees, all graduation fees, and senior trip expenses.

       In May 2020, Ms. Carter filed a rule for contempt, alleging Mr. Carter had not

paid the expenses as itemized in the stipulated judgment and asking the district court

to order him to pay attorney' s fees, court costs, and sanctions. On April 12, 2021,

the trial court signed a judgment granting Ms. Carter' s rule for contempt, ordering

Mr. Carter to pay specified sums for reimbursement claims for uniform expenses

and graduation fees, and further ordering, in pertinent part, as follows:

             IT IS ... ORDERED, ADJUDGED AND DECREED that [ Mr.

       Carter] shall purchase a vehicle and pay the insurance for said vehicle
       for a period of time equal to the time the minor child would have been
       in high school, from November 2016 through the date of her graduation.

             IT IS ... ORDERED, ADJUDGED AND DECREED that [ Mr.

       Carter] shall provide a cell phone to the minor child and pay an amount
                                           2
       equal to a reasonable amount of cell phone charges for a period of time
       equal to the time the minor child would have been in high school, from
       November 2016 through the date of her graduation.




                IT IS ...    ORDERED, ADJUDGED AND DECREED that

       defendant shall pay for reimbursement claims for senior trip expenses
       in the amount of $917. 64.


                   Mr. Carter]   shall reimburse [    Ms. Carter], the amount of Five
       Hundred and No/ 100 ($   500. 00) in attorney fees and all costs associated
       with the filing of the Rule for Contempt.

       Mr. Carter appealed,         contending the trial court erred in finding him in

contempt of court and ordering him to pay "             certain sums pursuant to the parties'


 s] tipulation."    He asserted the trial court cannot enforce a vague and ambiguous


stipulation that does not clearly set forth the parties' intent. Besides challenging the

portions of the judgment that ordered him to pay vehicle and cell phone expenses,

Mr. Carter also challenged the portion of the trial court' s judgment that ordered him

to pay $ 917. 64    for senior trip expenses, urging the parties' stipulation was vague as

to what type of senior trip should be financed by him.

       After the appeal record was lodged, this court issued a rule to show cause


order that ordered the parties to show cause why the appeal should not be dismissed.

The show cause order states, in part:


                It appears from a review of the face of the April 12, 2021
        Judgment" that the judgment at issue ... is ambiguous as to the
       relief      granted....   Specifically,   the    judgment     lacks   specificity
       regarding 1) the minor child' s date of high school graduation; 2)
       the   vehicle     purchase     price;   and,    3)   what   amount    constitutes

         reasonable amount of cell phone charges."



       Mr. Carter has not responded to this court' s show cause order. In Ms. Carter' s

response brief, she avers she " has no opposition to the appeal being dismissed."          Ms.


Carter concedes the judgment neither specifies the amount of the vehicle purchase

price nor the amount constituting a " reasonable amount of cell phone charges." She


                                                 3
states these amounts are " not evident without reference to other documents in the


record."




                                      DISCUSSION


       As an appellate court,      we have the duty to examine our subject matter

jurisdiction and to determine sua sponte whether such subject matter jurisdiction


exists, even when the issue is not raised by the litigants. Advanced Leveling &
Concrete Solutions v.         Lathan Company,       Inc., 2017- 1250 ( La.   App.   1    Cir.


12/ 20/ 18), 268 So. 3d 1044, 1046 ( en Banc).
                                                  This court' s appellate jurisdiction only

extends to "   final judgments." Rose v. Twin River Development, LLC, 2017- 0319


 La. App. 1 Cir. 11/ 1/ 17), 233 So. 3d 679, 683; see also La. C. C. P. art. 2083( A).

       Louisiana Code of Civil Procedure article 1918 mandates that a final judgment


be identified as such by appropriate language. It is well settled that a final judgment

must be precise, definite, and certain. Laird v. St. Tammany Par. Safe Harbor,

2002- 0045, 2002- 0046 (     La. App.   1 Cir. 12/ 20/ 02), 836 So. 2d 364, 365. A final


judgment must contain decretal language. Carter v. Williamson Eye Center, 2001-

2016 (La. App. 1 Cir. 11/ 27/ 02), 837 So. 2d 43, 44. Decretal language must name the

party in favor of whom the ruling is ordered, the party against whom the ruling is

ordered, and the relief that is granted or denied. Id. The specific relief granted should

be determinable from the judgment without reference to other documents in the


record. Laird, 836 So. 2d at 366. In the absence of such decretal language, the ruling

is not a valid final judgment, and in the absence of a valid final judgment, this Court

lacks jurisdiction. Id;    Chandler v. Cajun Ready Mix Concrete, 2019- 1650 ( La.

App. 1 Cir. 7/ 7/ 21),   328 So. 3d 1189, 1192.


       Here, the judgment at issue lacks specificity in many respects. It does not

specify the amount owed by Mr. Carter for the vehicle, insurance, or cell phone
expenses.
              Reference to extrinsic evidence would be required to quantify these

expenses. Accordingly, it is not a proper judgment.'

        We recognize that this Court has discretion to convert an appeal of a non -


appealable judgment to an application for supervisory writs. See Stelluto v.

Stelluto, 2005- 0074 ( La. 6/ 29/ 05), 914 So. 2d 34, 39. However, an appellate court


will generally refrain from the exercise of its supervisory jurisdiction when an

adequate remedy exists by appeal, particularly when an adequate remedy by appeal

will exist upon the entry of the requisite precise, definite, and certain decretal

language necessary for appellate review. See Simon v. Ferguson, 2018- 0826 ( La.

App. 1 Cir. 2/ 28/ 19),     274 So. 3d 10,       14. Accordingly, we decline to exercise our

discretion to convert this appeal of a judgment that is not final because it lacks

decretal language to an application for supervisory writs. See Boyd Louisiana

Racing, Inc. v. Bridges,          2015- 0393,     p.4 ( La. App. 1 Cir.       12/ 23/ 15), 2015 WL


9435285, * 4 ( unpublished).


                                          CONCLUSION


        For these reasons we dismiss the appeal. Appellant, Jeremy Carter, is assessed

with the costs of this appeal.


        APPEAL DISMISED.




I
      We further note the December 2016 stipulated judgment, from which Ms. Carter' s May 29,
2020 rule for contempt emanates, likewise lacks specificity in that it fails to quantify a specific
dollar amount that Mr. Carter shall pay for the various expenses referenced in the judgment, i. e.,
extracurricular activities, car purchase, car notes, car insurance, cell phone and cell phone bill,
non -covered medical/ dental expenses, school uniforms, supplies, registration fees, graduation fees,
and senior trip expenses. Where the amount of an award must be determined by a future
contingency or ascertained by extrinsic reference, it is not a proper judgment. See Kimsey v. Nat' l
Automotive Ins. Co.,    2013- 856 ( La App. 3 Cir. 2/ 12/ 14), 153 So. 3d 1035, 1038. In a domestic
proceeding, there is an established doctrine of continuing jurisdiction, i.e., once a trial court obtains
jurisdiction in a divorce or separation proceeding, it retains jurisdiction over any incidental matters
connected with the original proceedings. See McCann v. McCann, 2011- 2434 ( La. 5/ 8/ 12), 93
So. 3d 544, 549. As such, the law grants courts continuing jurisdiction for modification of prior
awards. Dupuy v. Dupuy, 2000- 2744 ( La. App. 1 Cir. 3/ 28/ 01),       808 So. 2d 562, 565. Thus, Ms.
Carter could elect to take further steps in the lower court proceedings to obtain a precise and certain
judgment delineating Mr. Carter' s obligations.

                                                   5